Title: From Thomas Jefferson to Albert Gallatin, 19 October 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Oct. 19 .08.
                  
                  Is the case proposed by mr Wolcott left by the law at the discretion of anybody? the law makes it the duty of the Collector to detain if he suspects an intention to export to a foreign market, à fortiori if that intention be avowed. it is true that the first step proposed is only to go to another district, but declared to be preparatory to an exportation to the West Indies. it is true also that they say they do not mean to export until the law is repealed. but ought we under that cover to facilitate those illegal views which our experience has proved to be so general? still, if there be any sound ground on which the permission can be given, I would rather make it the subject of consultation with you, than to have the present understood to be a final decision. Affette. salutns
               